Order unanimously reversed, with costs, and application denied. Memorandum: Respondent has commenced a civil action seeking an injunction permanently restraining appellants from alleged acts of sabotage incident to an attempt to organize respondent’s business. It also has filed an unfair labor charge against appellants with the National Labor Relations Board. Special Term granted a temporary restraining order which has now expired by its terms, and subsequently it granted a preliminary injunction, which is the order appealed from. Before Special Term granted the preliminary injunction the appellants moved for removal of the matter to Federal court and complied with the requirements of section 1441 et seq. of title 28 of the United States Code to effectuate that removal. Accordingly, Special Term was without jurisdiction in the matter and its preliminary injunction is void and the order granting it is reversed (State of South Carolina v. Moore, 447 F. 2d 1067, 1072-1073). (Appeal from order of Onondaga Special Term granting injunction.) Present — Marsh, P. J., Witmer, Simons, Mahoney and 'Goldman, JJ.